 



Exhibit 10.2
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (as it may be amended from time to time,
this “Agreement”), is entered into as of June 29, 2006 by Electric City Corp., a
Delaware corporation (the “Company”), and the Persons whose names appear on the
signature pages of this Agreement (each such Person is a “Purchaser”, and
collectively all such Persons are the “Purchasers”).
WITNESSETH:
     WHEREAS, the Series E Holders (as herein defined), collectively, own all of
the issued and outstanding shares of the Company’s Series E Preferred Stock (as
herein defined); and
     WHEREAS, the Company desires (i) to induce the Series E Holders to convert
all of their shares of Series E Preferred Stock into shares of Common Stock (as
herein defined), and (ii) to sell for money and issue to the Purchasers shares
of its Common Stock, all as more fully described herein; and
     WHEREAS, each Series E Holder is willing to convert his or its shares of
Series E Preferred Stock into shares of Common Stock on the terms and conditions
set forth herein, and the Purchasers are willing to purchase shares of Common
Stock from the Company in the amounts and for the purchase price and otherwise
on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto hereby agree as follows:
ARTICLE 1 — DEFINITIONS
     1.1 The following terms when used in this Agreement, including its preamble
and recitals, shall, except where the context otherwise requires, have the
following meanings, such meanings to be equally applicable to the singular and
plural forms thereof:
     “Affiliate” means, as applied to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Agreement” has the meaning set forth in the preamble of this Agreement.
     “Applicable State Law” has the meaning set forth in Section 4.1(d) hereof.
     “Board” means the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the City of Chicago are authorized or required by law
or executive order to close.
     “Certificate of Designations” means, with respect to any series of
preferred stock of the Company, the Certificate of Designations, Preferences and
Relative, Participating, Optional and Other Special Rights of Preferred Stock
and Qualifications, Limitations and Restrictions Thereof for such series of
preferred stock.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as amended or restated from time to time.
     “Closing” has the meaning set forth in Section 2.3 hereof.
     “Closing Date” has the meaning set forth in Section 2.3 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commission” means the United States Securities and Exchange Commission or
any other Governmental Authority at the time administering the Securities Act or
the Exchange Act.
     “Commission Documents” has the meaning set forth in Section 4.2(f) hereof.
     “Common Shares” means the shares of Common Stock to be issued and sold by
the Company to the Purchasers hereunder.
     “Common Stock” means shares of the Company’s common stock, par value
$0.0001 per share.
     “Company” has the meaning set forth in the preamble of this Agreement.
     “Confidential Memorandum” means the Company’s Confidential Information
Package dated May 2006 which has been made available to the Purchasers.
     “Conversion” has the meaning set forth in Section 6.1 of this Agreement.
     “Conversion Shares” means the shares of Common Stock to be issued upon
Conversion of the Series E Preferred Stock pursuant to Article 6 hereof.
     “Default Payments” has the meaning set forth in Section 5.8 hereof.
     “Effectiveness Deadline” has the meaning set forth in Section 5.8 hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

2



--------------------------------------------------------------------------------



 



     “Excluded Conversion Shares” means Conversion Shares which are either (a)
covered by a registration statement on Form S-3 which, prior to the date hereof,
has been filed with the Commission and declared effective, or (b) upon issuance
on the Closing Date will be eligible for sale under Rule 144(k) by the Series E
Holder receiving such shares.
     “Governmental Authority” means the government of any nation, state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Investor Questionnaire” means a document in the form of Annex I to this
Agreement, duly completed and signed by a Purchaser purchasing Securities
hereunder.
     “Investor Rights Agreement” means that certain Amended and Restated
Investor Rights Agreement dated as of March 19, 2004 made by and among the
Company, Newcourt Capital USA Inc., Morgan Stanley Dean Witter Equity Funding,
Inc., Originators Investment Plan, L.P., the Series E Holders, Technology
Transformation Venture Fund, LP, and CIT Capital Securities, Inc., as amended or
restated from time to time.
     “Laurus” means Laurus Master Fund, Ltd., a Cayman Islands corporation.
     “Laurus Debt” means the Company’s indebtedness to Laurus.
     “Material Adverse Effect” means a material adverse effect on the business,
property, assets, prospects, operations or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole.
     “Non-Excluded Conversion Shares” means all Conversion Shares which are not
Excluded Conversion shares.
     “Offer Price” means $1.00 per share of Common Stock.
     “Officer’s Certificate” means a certificate of the Company signed by its
Chief Executive Officer or Chief Financial Officer.
     “Parke” means Parke P.A.N.D.A. Corporation, a California corporation.
     “Parke Acquisition” means the acquisition of Parke by the Company pursuant
to the merger of Parke with and into Parke Acquisition, LLC, a subsidiary of the
Company, as described in the Company’s current report on Form 8-K dated May 19,
2006 filed with the Commission on May 22, 2006 and the exhibits thereto.
     “Parke Acquisition Agreement” means the Agreement and Plan of Merger dated
as of May 19, 2006 by and among Parke, Daniel W. Parke, the Company and Parke
Acquisition, LLC, a copy of which is attached hereto as Exhibit I.

3



--------------------------------------------------------------------------------



 



     “Person” means any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
Governmental Authority.
     “Projections” means the financial projections included in the Confidential
Memorandum.
     “Purchasers” has the meaning set forth in the preamble of this Agreement.
“Purchaser” shall mean one of the Purchasers, as applicable in the context.
     “Registrable Securities” has the meaning set forth in Section 5.1(a)
hereof.
     “Registration Cure” has the meaning set forth in Section 5.8 hereof.
     “Registration Default” has the meaning set forth in Section 5.8 hereof.
     “Registration Statement” has the meaning set forth in Section 5.1(a)
hereof.
     “Regulatory Approvals” means (i) any and all certificates, permits,
licenses, franchises, concessions, grants, consents, approvals, orders,
registrations, authorizations, waivers, variances, exemptions, declarations, or
clearances from, or filings or registrations with, or reports or notices to, any
Governmental Authority, and (ii) any and all waiting periods imposed by
applicable laws.
     “Rights Offering” means an offering by the Company to each Common Stock
holder of the right to purchase five (5) shares of Common Stock, at the Offer
Price, for each share of Common Stock which is already held by such holder, and
on other terms and conditions hereafter approved by the Board.
     “Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act, as amended, and any similar or successor rule or regulation.
     “Securities” means, when used herein, the Common Shares which are to be
issued and sold by the Company under this Agreement to the Purchasers listed on
Schedule I.
     “Securities Act” means the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same may be in effect from time to time.
     “Selling Stockholder Questionnaire” means a document in the form of Annex
II to this Agreement, duly completed and signed by a Purchaser purchasing
Securities hereunder.
     “Series E Agreements” means, collectively, the Certificate of Designations
applicable to the Series E Preferred Stock, the Investor Rights Agreement, the
Stock Trading Agreement and the Stockholders Agreement.

4



--------------------------------------------------------------------------------



 



     “Series E Holders” means, collectively, Cinergy Ventures II, LLC, Leaf
Mountain Company, LLC, SF Capital Partners, Ltd., Richard Kiphart, David R.
Asplund, John Thomas Hurvis Revocable Trust, John Donohue, Augustine Fund, LP,
David Valentine, Robert L. Gipson and Nikolaos D. Monoyios.
     “Series E Preferred Stock” means shares of the Company’s Series E
Convertible Preferred Stock, par value $0.01 per share.
     “Special Committee” means the special committee of the Board created by
resolution of the Board dated May 17, 2006 for purposes of the Transactions.
     “Stock Trading Agreement” means that certain Amended and Restated Stock
Trading Agreement dated as of March 19, 2004 made by and among the Company,
Newcourt Capital USA Inc., Morgan Stanley Dean Witter Equity Funding, Inc.,
Originators Investment Plan, L.P., the Series E Holders, Technology
Transformation Venture Fund, LP, and CIT Capital Securities, Inc., as amended or
restated from time to time.
     “Stockholders Agreement” means that certain Amended and Restated
Stockholders Agreement dated as of March 19, 2004 made by and among the Company,
Newcourt Capital USA Inc., Morgan Stanley Dean Witter Equity Funding, Inc.,
Originators Investment Plan, L.P., Technology Transformation Venture Fund, LP
and the Series E Holders, as amended or restated from time to time.
     “Target Deadline” has the meaning set forth in Section 5.1(a) hereof.
     “Taxes” means any federal, state, county, local or foreign taxes, charges,
fees, levies, or other assessments, including, without limitation, all net
income, gross income, sales and use, ad valorem, transfer, gains, profits,
excise, franchise, real and personal property, gross receipt, capital stock,
business and occupation, disability, employment, payroll, license, estimated, or
withholding taxes or charges imposed by any Governmental Authority, and includes
any interest and penalties on or additions to any such taxes (and, in the case
of the Company and its Subsidiaries, Taxes for which the Company or any of its
Subsidiaries may be liable in its own right, or as the transferee of the assets
of, or as successor to, any other corporation, association, partnership, joint
venture, or other entity, or under Treasury Regulation Section 1.1502-6 or any
similar provision of state or local law).
     “Transaction Documents” means this Agreement and each other instrument,
document or agreement to which the Company and any Purchaser is a party or which
is executed or delivered by the Company or any Purchaser in connection with
consummation of the Transactions, as amended, modified or supplemented and in
effect from time to time.
     “Transactions” means, collectively, the issuance and sale of the Securities
hereunder and the Conversion of the Series E Preferred Stock pursuant to
Article 6 hereof.

5



--------------------------------------------------------------------------------



 



ARTICLE 2 – ISSUE, PURCHASE AND SALE OF SECURITIES
     2.1 Authorization of Issuance of Securities. The Company has authorized the
issuance and sale to the Purchasers listed on Schedule I hereto of up to
17,875,000 shares of Common Stock on and subject to the terms and conditions of
this Agreement. The Company has also authorized the issuance of 21,648,346
Conversion Shares for issuance to the Series E Holders pursuant to Article 6 of
this Agreement.
     2.2 Purchase and Sale of Securities; Conversion of Series E Preferred
Stock. Subject to the terms and conditions herein set forth and at the Offer
Price per share, the Company hereby agrees to sell to each Purchaser listed on
Schedule I hereto, and each such Purchaser agrees to purchase from the Company,
at the Closing, the number of shares of Common Stock, for the aggregate purchase
price, set forth opposite such Purchaser’s name on Schedule I hereto. Also
subject to the terms and conditions herein set forth, each Series E Holder
agrees to Conversion of his or its shares of Series E Preferred Stock at the
Closing as provided in Article 6 hereof.
     2.3 Closing.
     (a) Subject to the satisfaction or waiver of the conditions to closing set
forth in Article 3, the closing of the purchase and sale of the Securities and
the Conversion of the Series E Preferred Stock (the “Closing”) shall take place
at the offices of counsel for the Company, Schwartz Cooper Chartered, 180 North
LaSalle Street, Suite 2700, Chicago, Illinois 60601, or at such other location
as is mutually agreed upon by the Company and the Purchasers. The date upon
which the Closing shall be effective shall be June 30, 2006 (the “Closing
Date”).
     (b) For the convenience of the parties hereto, the parties agree to ‘close
by mail’ as provided in clauses (b), (c) and (d) of this Section 2.3. Pursuant
to such agreement, the parties severally (and not jointly) agree to transmit
their respective signatures and other closing deliveries required under
Article 3 hereof (other than payments of funds by the Purchasers and issuance of
new stock certificates by the Company) to the Company by not later than Friday,
June 23, 2006. On or about Tuesday, June 27, 2006, the Company shall notify each
of the Purchasers as to whether all such closing deliveries (other than funds
and new stock certificates) and (assuming Closing hereunder) all conditions to
closing of the Parke Acquisition are then satisfied, as contemplated by
Section 3.1(k) hereof. If all such Closing deliveries (other than funds and new
stock certificates) have not been received, such notice shall state the details
of the missing items. If all such Closing deliveries (other than funds and new
stock certificates) have been received, and the condition in Section 3.1(j) has
been satisfied, and (assuming Closing hereunder) all conditions to closing of
the Parke Acquisition are then satisfied and the Company so states in such
notice to the Purchasers, then such notice shall also (i) include a statement of
the Offer Price, as finally determined, and a copy of the final definitive
version of Schedule I to be attached hereto, and (ii) provide that all
Purchasers purchasing Securities shall send payment of the purchase price
therefore (as specified in such final definitive version of Schedule I included
with such notice) by wire transfer of immediately available funds to the account
specified on Annex III hereto by not later than 5:00 p.m. Chicago time on
Wednesday, June 28, 2006.
     (c) Assuming that funds are received as contemplated by the preceding
clause (b) and in any event by June 30, 2006, upon receipt of such funds the
Company shall proceed with

6



--------------------------------------------------------------------------------



 



Closing, by (i) notifying all Purchasers that Closing is occurring;
(ii) repaying the Laurus Debt (excluding the portion thereof which is to be
converted into shares of Common Stock as contemplated by Section 3.1(j));
(iii) converting the remaining portion of the Laurus Debt into shares of Common
Stock; (iv) consummating the closing of the Parke Acquisition; and (v) directing
the Transfer Agent to issue new stock certificates for the Securities and
Conversion Shares in accordance with the provisions hereof and deliver the same
to the Company for forwarding to the Purchasers. The parties anticipate that
repayment of the Laurus Debt, conversion of the unpaid balance of the Laurus
Debt, and consummation of the Parke Acquisition will all occur on June 30, 2006
and shall be effective on June 30, 2006, however, at the Company’s discretion,
any of such actions may occur on June 29, 2006 or July 3, 2006, provided that
the Company has given all Purchasers the notice required under (i) of this
clause (c) prior to such action taking place. The parties also acknowledge that
consummation of the Parke Acquisition requires that the minimum gross proceeds
from the sale of Securities hereunder shall be $15,000,000. Accordingly, the
Company is authorized to proceed with Closing hereunder upon receipt of not less
than $15,000,000 of gross proceeds from the sales of Securities hereunder, even
if one or more Purchasers shall have failed to comply with its obligation to
purchase Securities hereunder.
     (d) Promptly upon consummation of the items referred to in (ii), (iii),
(iv) and (v) of clause (c) preceding, the Company shall notify the Purchasers
thereof and that Closing has been consummated. Reasonably promptly thereafter
(and in any event by July 10, 2006), the Company shall provide to each Purchaser
the stock certificates evidencing Securities and Conversion Shares acquired by
such Purchaser pursuant to Closing and all the other deliverables to such
Purchaser pursuant to Article 3 hereof.
     (e) In the event that Closing does not occur by the close of business on
July 3, 2006, all funds received by the Company will be returned to the
applicable Purchasers by wire transfer by July 7, 2006 and all Series E
Preferred stock certificates received by the Company will be returned to the
applicable Purchasers by July 10, 2006. All other closing documentation received
by the Company from Purchasers will be destroyed.
ARTICLE 3 – CLOSING
     3.1 Purchasers’ Conditions to Closing. The obligation of each Purchaser
purchasing Securities hereunder to purchase and pay for the Securities to be
purchased by such Purchaser at the Closing is subject to the satisfaction (or
waiver by such Purchaser), on or before the Closing Date, of each of the
following conditions:
     (a) Receipt of Securities. Such Purchaser shall have received delivery of
the stock certificates evidencing the Securities to be issued to such Purchaser
in accordance with Section 3.4;
     (b) No Litigation; No Order. No action, suit or proceeding relating to the
Transactions shall be pending that seeks to restrain or prevent any of the
Transactions, and no order (including, without limitation, a temporary
restraining order), decree, writ, judgment or injunction shall be in effect that
restrains, enjoins or prevents the consummation of the Transactions;

7



--------------------------------------------------------------------------------



 



     (c) Proceedings. On or prior to the Closing Date, (i) the Special Committee
shall have duly approved the Transactions, and Board shall have approved the
Parke Acquisition, in accordance with law and the Company’s certificate of
incorporation and by-laws and the resolutions creating the Special Committee;
and (ii) all other corporate and other proceedings required to be taken in
connection with the Transactions under applicable laws, rules and regulations
and the certificate of incorporation and by-laws of the Company shall have been
taken and all filings and documents incident thereto shall be reasonably
satisfactory in form and substance to such Purchaser;
     (d) Representations and Warranties. The Company’s representations and
warranties set forth in this Agreement shall have been true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality, in which case, such
representations and warranties shall be true and correct without further
qualification) when made and shall continue to be true and correct in all
material respects on the Closing Date (except, in either case, to the extent
that any of such representations and warranties are specifically made as of a
date prior to the date of this Agreement, in which case such representations and
warranties shall have been true and correct as of the applicable earlier
date(s));
     (e) Compliance with this Agreement. The Company shall have performed and
complied with all of the covenants, agreements and conditions set forth or
contemplated herein that are required to be performed or complied with by the
Company on or before the Closing Date;
     (f) Purchase Permitted by Applicable Laws; Legal Investment. The
acquisition of and payment for the Securities and the consummation of the
Transactions (i) shall not be prohibited by any applicable law or governmental
regulation, and (ii) shall not subject the Company to any penalty or, in its
reasonable judgment, other onerous conditions under or pursuant to any
applicable law or governmental regulation;
     (g) Consents and Approvals. All consents, waivers, approvals, exemptions,
authorizations, or other actions by, or notices to, or filings with, any
Governmental Authority, self-regulatory agency and other Persons necessary or
required in connection with the execution, delivery or performance by the
Company or enforcement against the Company of this Agreement (including, without
limitation, the issuance of the Securities contemplated hereunder) in connection
with the consummation of the Transactions shall have been obtained or made and
be in full force and effect;
     (h) Closing Deliveries. The Company shall have delivered the Closing
Deliveries in accordance with Section 3.4;
     (i) No Material Adverse Change. Neither the Company nor any of its
subsidiaries shall have sustained since December 31, 2005 any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court
governmental action, order or decree, and since December 31, 2005, there shall
not have been any material change in or affecting the general affairs,
management, financial position, stockholders’ equity or

8



--------------------------------------------------------------------------------



 



results of operations of the Company and its subsidiaries, otherwise than as set
forth or contemplated in the Commission Documents;
     (j) Laurus Actions. Laurus shall have agreed with the Company that if the
Company repays all other amounts comprising Laurus Debt, Laurus will
concurrently convert to Common Stock, at a conversion price per share equal to
the Offer Price, the portions of the Laurus Debt consisting of (i) the
outstanding balance of the revolving loan and (ii) liquidated damages owing to
Laurus pursuant to section 2(b) of the Registration Rights Agreement dated as of
November 22, 2005 between the Company and Laurus; and
     (k) Parke. All conditions to closing the Parke Acquisition are satisfied,
other than the condition that Closing occur hereunder and the Company receive
gross proceeds of not less than $15,000,000 from the sale of Securities
hereunder.
     3.2 Company Conditions to Closing. The Company’s obligation to issue and
sell the Securities to each Purchaser purchasing any Securities at the Closing
is subject to the satisfaction (or waiver by the Company), on or before the
Closing Date, of each of the following conditions:
     (a) Receipt of Purchase Price. The Company shall have received from such
Purchaser payment of the purchase price payable by such Purchaser by wire
transfer of immediately available funds to the account specified on Annex III
hereto;
     (b) No Litigation; No Order. No action, suit or proceeding relating to the
Transactions shall be pending that in the reasonable good faith judgment of the
Company seeks to restrain or prevent any of the Transactions and has a
reasonable probability of success;
     (c) Representations and Warranties. Such Purchaser’s representations and
warranties set forth in this Agreement shall have been true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality, in which case, such
representations and warranties shall be true and correct without further
qualification) when made and shall continue to be true and correct in all
material respects on the Closing Date (except, in either case, to the extent
that any of such representations and warranties are specifically made as of a
date prior to the date of this Agreement, in which case such representations and
warranties shall have been true and correct as of the applicable earlier
date(s));
     (d) Compliance with this Agreement. Such Purchaser shall have performed and
complied with all of the covenants, agreements and conditions set forth or
contemplated herein that are required to be performed or complied with by such
Purchaser on or before the Closing Date;
     (e) Purchase Permitted by Applicable Laws; Legal Investment. The
acquisition of and payment for the Securities by such Purchaser and the
consummation of the Transactions (i) shall not be prohibited by any applicable
law or governmental regulation, and (ii) shall not subject the Company to any
penalty or, in its reasonable judgment, other onerous conditions under or
pursuant to any applicable law or governmental regulation; and

9



--------------------------------------------------------------------------------



 



     (f) Proceedings. On or prior to the Closing Date, the Special Committee
shall have duly approved the Transactions and Board shall have duly approved the
Parke Acquisition in accordance with law and the Company’s certificate of
incorporation and by-laws and the resolutions creating the Special Committee;
     (g) Consents and Approvals. All consents, waivers, approvals, exemptions,
authorizations, or other actions by, or notices to, or filings with, any
Governmental Authority, self-regulatory agency and other Persons necessary or
required in connection with the execution, delivery or performance by the
Company or enforcement against the Company of this Agreement (including, without
limitation, the issuance of the Securities contemplated hereunder) and the
consummation of the Transactions shall have been obtained or made and be in full
force and effect; and
     (h) Laurus Actions. Laurus shall have agreed with the Company that if the
Company repays all other amounts comprising Laurus Debt, Laurus will
concurrently convert to Common Stock, at a conversion price per share equal to
the Offer Price, the portions of the Laurus Debt consisting of (i) the
outstanding balance of the revolving loan and (ii) liquidated damages owing to
Laurus pursuant to section 2(b) of the Registration Rights Agreement dated as of
November 22, 2005 between the Company and Laurus.
     3.3 Closing Deliveries by Each Purchaser. At the Closing, each Purchaser
shall deliver to the Company the following:
     (a) if such Purchaser is purchasing any Securities, the purchase price for
the Securities being purchased by such Purchaser, as set forth on Schedule I
hereto, by wire transfer of immediately available funds to an account designated
by the Company set forth on Annex III hereto, which funds will be delivered to
the Company in consideration of the Securities issued to such Purchaser at the
Closing;
     (b) if such Purchaser is purchasing any Securities, an executed completed
Investor Questionnaire;
     (c) if such Purchaser is purchasing any Securities, an executed
representation letter in acceptable form if the Purchaser is acting on behalf of
a managed account in the purchase of any Securities;
     (d) if such Purchaser is purchasing any Securities, an executed completed
Selling Stockholder Questionnaire; and
     (e) if such Purchaser is a Series E Holder, all certificates representing
such Purchaser’s shares of Series E Preferred Stock in the Company (except to
the extent that such certificates have previously been delivered pursuant to
Article 6 hereof).
     3.4 Closing Deliveries by the Company. At the Closing, the Company shall
deliver to each Purchaser which has complied with its obligations under
Sections 3.2 and 3.3:
     (a) if such Purchaser is purchasing any Securities, one or more stock
certificates representing the Securities being purchased by such Purchaser,
registered in

10



--------------------------------------------------------------------------------



 



the name of such Purchaser or its nominee(s), as such Purchaser has specified in
writing to the Company prior to the Closing;
     (b) if such Purchaser is a Series E Holder, one or more stock certificates
representing the Conversion Shares being issued to such Series E Holder pursuant
to Conversion of such Series E Holder’s shares of Series E Preferred Stock,
registered in the name of such Series E Holder or its nominee(s), as such
Series E Holder has specified in writing to the Company prior to the Closing;
     (c) Officer’s Certificate. A certificate, dated the Closing Date and signed
by the Chief Executive Officer of the Company, certifying that the conditions
set forth in Sections 3.1(d) and 3.1(e) hereof have been satisfied on and as of
such date;
     (d) Secretary’s Certificate. A certificate, dated the Closing Date and
signed by the Secretary of the Company, certifying as to the Company’s
Certificate of Incorporation, By-Laws, resolutions of the Board of Directors,
good standing, and incumbency;
     (e) an opinion of counsel, dated the Closing Date, from outside counsel to
the Company, in substantially the form attached as Annex IV hereto.
ARTICLE 4 – REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.
     4.1 Purchaser Representations, Warranties and Covenants. Each Purchaser
hereby represents and warrants to the Company as follows:
     (a) Such Purchaser has received or been given access to copies of the
following:
     (i) the Company’s registration statement on Form S-3 filed with the
Commission on December 19, 2005, as amended by Form S-3/A filed with the
Commission on March 3, 2006, as amended by Amendment No. 2 to Form S-3 filed
with the Commission on May 9, 2006;
     (ii) the Company’s current report on Form 8-K dated January 22, 2006 filed
with the Commission on January 26, 2006;
     (iii) the Company’s current report on Form 8-K dated February 22, 2006
filed with the Commission on February 22, 2006;
     (iv) the Company’s current report on Form 8-K dated March 8, 2006 filed
with the Commission on March 14, 2006;
     (v) the Company’s current report on Form 8-K dated March 21, 2006 filed
with the Commission on March 22, 2006;
     (vi) the Company’s current report on Form 8-K dated April 3, 2006 filed
with the Commission on April 7, 2006;

11



--------------------------------------------------------------------------------



 



     (vii) the Company’s current report on Form 8-K dated April 21, 2006 filed
with the Commission on April 26, 2006;
     (viii) the Company’s current report on Form 8-K dated May 15, 2006 filed
with the Commission on May 16, 2006;
     (ix) the Company’s current report on Form 8-K dated May 19, 2006 filed with
the Commission on May 22, 2006;
     (x) the Company’s current report on Form 8-K dated May 22, 2006 filed with
the Commission on May 23, 2006;
     (xi) the Company’s annual report on Form 10-K for the year ended
December 31, 2005 filed with the Commission on March 21, 2006;
     (xii) the Company’s quarterly report on Form 10-Q for the quarter ended
March 31, 2006 filed with the Commission on May 15, 2006;
     (xiii) the Company’s current report on Form 8-K dated June 12, 2006 filed
with the Commission on June 13, 2006;
     (xiv) the Confidential Memorandum; and
     (xv) the Parke Acquisition Agreement attached hereto as Exhibit I.
Such Purchaser represents to the Company that such Purchaser has had access to
such financial and other information and has had the opportunity to ask
questions and receive answers as it deemed necessary in respect of the decision
to purchase the Securities it is purchasing hereunder (or, if such Purchaser is
a Series E Holder, the decision to participate in the Conversion under Article 6
hereof), and has consulted with his or its own advisors concerning the proposed
investment in the Company. Such Purchaser understands that an investment in the
Company involves a high degree of risk for the reasons, among others, set forth
under the caption “RISK FACTORS” in the Company’s registration statement or in
its annual report on Form 10-K referred to in clauses (i) and (xi),
respectively, above. Such Purchaser also understands that the Company makes no
representations or warranties concerning the Projections contained in the
Confidential Memorandum, and that the Projections are forward-looking and are
subject to risks, uncertainties and other factors that could cause the Company’s
actual results to differ materially from those expressed in, or implied by, the
Projections.
     (b) Such Purchaser represents that he or it (or, if applicable, each
managed account on whose behalf Securities are being purchased by such
Purchaser) is a sophisticated investor and an “accredited investor” as defined
in Rule 501 under the Securities Act (as certified by such Purchaser pursuant to
the Investor Questionnaire in the form attached hereto as Annex I which such
Purchaser shall complete and deliver to the Company if such Purchaser is
purchasing Securities). Such Purchaser further represents that he or it (or, if
applicable, each managed account on whose behalf Securities are being purchased
by such Purchaser) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities and participating in the Conversion and making an

12



--------------------------------------------------------------------------------



 



informed investment decision with respect thereto, and can bear the economic
risk of loss of the entire investment in the Securities being purchased and
Conversion Shares being acquired.
     (c) Such Purchaser acknowledges that he or it has sole responsibility for
its own due diligence investigation and its own investment decision, and that in
connection with his or its investigation and its investment decision (i) such
Purchaser has not relied on any representation by or on behalf of the Company
not set forth in the Commission Documents or in this Agreement, and (ii) such
Purchaser has not relied on the fact that any other Person has decided to invest
in the Securities or in capital stock of the Company.
     (d) Such Purchaser understands and expressly acknowledges and agrees that
none of the Securities have been registered under the Securities Act, or
qualified under any applicable securities laws of any State of the United States
(“Applicable State Law”) and therefore the Securities may not be offered, sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of, directly
or indirectly, unless subsequently registered or qualified under the Securities
Act and under Applicable State Law or unless an exemption from the registration
requirements of the Securities Act and Applicable State Law is available and an
opinion of counsel indicates that such an exemption is available, in each case
to the extent permitted by the terms of this Agreement; provided, however, that
if a transfer of Securities is between affiliated Purchasers, the transferring
Purchaser shall be required to deliver only a certificate (and not an opinion of
counsel) reasonably satisfactory to the Company stating that registration is not
required under the Securities Act. Each Purchaser which is participating in the
Conversion under Article 6 hereof understands and expressly acknowledges and
agrees that not all of the Conversion Shares have been registered under the
Securities Act, or qualified under any Applicable State Law and therefore such
Conversion Shares may not be offered, sold, transferred, assigned, pledged,
hypothecated or otherwise disposed of, directly or indirectly, unless
subsequently registered or qualified under the Securities Act and under
Applicable State Law or unless an exemption from the registration requirements
of the Securities Act and Applicable State Law is available and an opinion of
counsel indicates that such an exemption is available, in each case to the
extent permitted by the terms of this Agreement; provided, however, that if a
transfer of Conversion Shares is between affiliated Purchasers, the transferring
Purchaser shall be required to deliver only a certificate (and not an opinion of
counsel) reasonably satisfactory to the Company stating that registration is not
required under the Securities Act.
     (e) Such Purchaser understands and agrees that all certificates
representing the Securities, and all certificates representing Non-Excluded
Conversion Shares, shall bear a legend which will be substantially in the form
of the following:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE

13



--------------------------------------------------------------------------------



 



EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND STATE SECURITIES LAWS, AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY; PROVIDED, HOWEVER, THAT IF
THE TRANSFER IS BETWEEN AFFILIATED PURCHASERS, THE TRANSFERRING PURCHASER SHALL
BE REQUIRED TO DELIVER ONLY A CERTIFICATE (AND NOT AN OPINION OF COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
     The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities or Conversion
Shares of such Purchaser to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Securities or
Conversion Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities or
Conversion Shares may reasonably request in connection with a pledge or transfer
of the Securities or Conversion Shares, including, if the Securities or
Conversion Shares are subject to registration pursuant to this Agreement, the
preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.
     Certificates evidencing the Securities and Conversion Shares shall not
contain any legend (including the legend set forth in this Section 4.1(e)),
(i) while a registration statement (including the Registration Statement)
covering the resale of such security is effective under the Securities Act, or
(ii) following any sale of such Securities pursuant to Rule 144, or (iii) if
such Securities or Conversion Shares are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the effective date
of the Registration Statement if required by the Company’s transfer agent to
effect the removal of the legend hereunder. The Company agrees that following
the effective date of the Registration Statement or at such time as such legend
is no longer required under this Section 4.1(e), it will, no later than three
(3) trading days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Securities or Conversion

14



--------------------------------------------------------------------------------



 



Shares issued with a restrictive legend (such date, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities or Conversion Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Certificates for Securities or Conversion
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System.
     In addition to any other rights available to such Purchaser, if the Company
fails to cause its transfer agent to transmit to the Purchaser a certificate or
certificates free of restrictive legends by the Legend Removal Date, and if
after such date the Purchaser is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of Securities or Conversion Shares (a
“Buy-In”), then the Company shall pay in cash to the Purchaser the amount by
which (x) the Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased exceeds (y) the amount
obtained by multiplying (A) the number of Common Shares that the Company was
required to deliver to the Purchaser free of legends, times (B) the price at
which the sell order giving rise to such purchase obligation was executed. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates free from restrictive legends as required pursuant
to the terms hereof.
     Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities or Conversion Shares as set forth in this Section 4.1(e) is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities and Conversion Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
     (f) Such Purchaser (or, if applicable, each managed account on whose behalf
Securities are being purchased by such Purchaser) will acquire the Securities
and Conversion Shares he or it is acquiring pursuant to this Agreement for his
or its own account for investment and not with a view to, or in connection with,
the resale or distribution thereof or in any arrangement or understanding with
any other persons regarding the distribution of such Securities in violation of
the Securities Act.
     (g) Except as otherwise permitted by Rule 144, such Purchaser hereby
covenants and agrees with the Company not to make any sale of any Registrable
Securities without causing the prospectus delivery requirement under the
Securities Act to be satisfied or otherwise complying with the Securities Act.
     (h) Such Purchaser acknowledges that there may be times when the Company
may temporarily suspend the use of the prospectus forming a part of the
Registration Statement in the

15



--------------------------------------------------------------------------------



 



circumstances, and subject to the limitations, set forth in Section 5.4(c)
below. Such Purchaser hereby covenants and agrees that it will not sell any
Registrable Securities pursuant to said prospectus during the period commencing
at the time at which the Company gives such Purchaser written notice of the
suspension of the use of said prospectus in accordance with Section 5.4 until
such time as an amendment to the Registration Statement has been filed by the
Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act, as provided in Section 5.4(c) below.
     (i) Such Purchaser understands that nothing in the Commission Documents,
this Agreement or any other materials presented to such Purchaser in connection
with the purchase and sale of the Securities or Conversion of Series E Preferred
Stock constitutes legal, tax or investment advice, other than to the extent, if
any, set forth in the opinion of counsel delivered pursuant to Section 3.4(e).
Such Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities and acquisition of Conversion Shares.
     (j) Such Purchaser understands that the Securities are being offered and
sold to it (and the Conversion Shares issued to it) in reliance upon specific
exemptions from the registration requirements of the Securities Act and
Applicable State Law and that the Company is relying upon the truth and accuracy
of, and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities and Conversion Shares.
     (k) The execution and delivery of this Agreement by such Purchaser and the
performance of this Agreement and the consummation by such Purchaser or its
advisory clients, as the case may be, of the Transactions have been duly
authorized by all necessary action of such Purchaser’s directors and
stockholders (if a corporation), partners (if a partnership) or members and
managers (if a limited liability company) and, if applicable, such Purchaser’s
advisory clients; and this Agreement, when duly executed and delivered by such
Purchaser, will constitute a valid and legally binding instrument, enforceable
in accordance with its terms against such Purchaser or any of its advisory
clients, as the case may be; except as the enforceability thereof may be limited
by (i) bankruptcy, insolvency, moratorium and other laws affecting the rights
and remedies of creditors generally, (ii) rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity, and (iii) the indemnification provisions of Section 5.6.
     (l) Such Purchaser represents that:
     (i) If such Purchaser is a corporation, it is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with all requisite power and authority to perform its obligations
under this Agreement. If such Purchaser is a limited liability company, it is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, with all
requisite power and authority to perform its obligations under this Agreement.
The person executing this Agreement on

16



--------------------------------------------------------------------------------



 



behalf of such Purchaser is authorized to act for such Purchaser in purchasing
the Securities and Conversion Shares.
     (ii) If such Purchaser is a corporation acting in an advisory capacity, it
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with full power and authority
(corporate and other) to act on behalf of its advisory clients under this
Agreement. If such Purchaser is a limited liability company acting in an
advisory capacity, it is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, with full power and authority (limited liability
company and other) to act on behalf of its advisory clients under this
Agreement.
     (iii) If such Purchaser is a trust, such trust has been duly created by a
valid instrument under applicable law and is validly existing with all requisite
power and authority to perform its obligations under this Agreement, and the
trustee thereunder has been duly appointed as trustee of such Purchaser with
full power and authority to act on behalf of such Purchaser and to perform the
obligations of such Purchaser under this Agreement. Furthermore, the trustee
under such trust has independently determined that the purchase of the
Securities to be purchased by such Purchaser and acquisition of Conversion
Shares to be acquired by such Purchaser are a suitable investment for such trust
as authorized by the terms thereof and applicable laws and regulations.
     (iv) If such Purchaser is a partnership, it is a partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full power and authority to perform its
obligations under this Agreement.
     (v) If such Purchaser is a partnership acting in an advisory capacity, it
is a partnership duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, with full power and authority to
act on behalf of its advisory clients under this Agreement.
     (vi) If such Purchaser is a corporation, limited liability company,
partnership, trust or other form of business entity, the execution, delivery and
performance of this Agreement by such Purchaser will not contravene or result in
a default under any provision of existing law or regulation to which such
Purchaser is subject, the provisions of its trust instrument, charter, by-laws,
certificate of formation or organization, operating agreement, partnership
agreement or other governing documents or any indenture, mortgage or other
agreement or instrument to which it is a party or by which it is bound and does
not require on its part any approval, authorization, license or filing from or
with any foreign, federal, state or municipal board or agency which has not been
obtained or duly made.
     (vii) If such Purchaser is an individual, he or she has full power and
authority to perform his or her obligations under this Agreement.

17



--------------------------------------------------------------------------------



 



     (m) Concurrently with Closing under this Agreement, each Purchaser
purchasing any Securities will complete, execute and deliver to the Company
     (i) an Investor Questionnaire representing that such Purchaser is investing
in Securities as an “accredited investor;” and
     (ii) if such Purchaser is acting on behalf of a managed account in the
purchase of any Securities, an acceptable representation letter (the “Managed
Account Representation Letter”).
Concurrently with Closing under this Agreement, each Purchaser acquiring any
Securities or Conversion Shares will complete, execute and deliver to the
Company a Selling Stockholder Questionnaire for such Purchaser.
Each Purchaser represents and warrants, severally and not jointly, that the
answers and statements of such Purchaser set forth in each of such documents
delivered by such Purchaser will be true and correct as of the dates thereof and
will be true and correct as of the effective date of the Registration Statement.
Notwithstanding the foregoing, from the effective date of the Registration
Statement through the date that the Registration Statement is no longer
effective, each Purchaser agrees to promptly notify the Company if at any time
the information contained in the documents delivered by or on behalf of such
Purchaser pursuant to this Agreement becomes untrue or incorrect in any manner
and shall promptly provide the Company with corrected information if such
information is required to be disclosed in the Registration Statement or to make
the statements made in the Registration Statement not misleading. Such Purchaser
further represents and warrants that it is not purchasing any Securities or
acquiring any Conversion Shares on behalf of any managed account other than as
listed in its Managed Account Representation Letter.
     (n) Such Purchaser represents that, other than under any Series E
Agreements to which such Purchaser is a party (if any), it: (i) has not entered
into any contracts, arrangements, understandings or relationships (written or
otherwise) with any other Person or Persons (other than the Company or a limited
partner/member of such Purchaser, which in any case shall not violate any
securities laws) with respect to any securities of the Company (including but
not limited to transfer or voting of any of the Securities or Conversion Shares,
finder’s fees, joint ventures, loan or option arrangements, puts or calls,
guarantees of profits, division of profits or loss, or the giving or withholding
of proxies) or the operations, management or control of the Company; (ii) is not
bound together, under common control with, in a common enterprise with, or
otherwise acting in concert with, any other Person or Persons (other than a
limited partner/member of such Purchaser, which in any case shall not violate
any securities laws) in connection with the Transactions; and (iii) such
Purchaser does not own any securities of the Company which are pledged or
otherwise subject to a contingency the occurrence of which would give another
Person voting power or investment power over such securities.
     (o) No state, federal or foreign regulatory approvals, permits, licenses or
consents or other contractual or legal obligations are required for such
Purchaser to enter into this Agreement or to purchase the Securities to be
purchased by such Purchaser or to acquire the Conversion Shares to be acquired
by such Purchaser.

18



--------------------------------------------------------------------------------



 



     (p) Without limiting the provisions of any confidentiality agreement
entered into between such Purchaser and the Company, such Purchaser agrees that,
without the Company’s prior written consent, until the Registration Statement is
filed, such Purchaser will keep confidential and will not disclose or divulge
any confidential, proprietary or secret information (including the Projections
and other confidential information in the Confidential Memorandum) which such
Purchaser has received or may receive from the Company in connection with the
Transactions which information the Company has identified in writing to such
Purchaser to be confidential, unless such information is known, or until such
information becomes known, by the public through no fault of such Purchaser
prior to the date the Registration Statement is filed.
     (q) The residence or principal place of business of such Purchaser is set
forth on the signature page to this Agreement and the offer and sale of the
Securities to such Purchaser was made solely in that state.
     (r) Such Purchaser understands and acknowledges that the Company intends to
use the proceeds from the sale of the Securities as follows:

  (i)   to repay the Laurus Debt (excluding the portion thereof which is to be
converted into shares of Common Stock in accordance with Section 3.1(j));    
(ii)   to pay the cash portion of the consideration payable upon consummation of
the Parke Acquisition (which will not exceed $3,000,000);     (iii)   to pay
expenses in connection with the foregoing and the consummation of the
Transactions, and     (iv)   for general corporate purposes.

Such Purchaser represents to the Company that such Purchaser has had the
opportunity to (A) review each of the agreements, notes, security agreements and
other documents, agreements and instruments evidencing the Laurus Debt and the
Agreement and Plan of Merger relating to the Parke Acquisition and to obtain any
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy of
information furnished by the Company with respect to the Laurus Debt and the
Parke Acquisition, and (B) ask questions and receive answers concerning Parke,
its business, assets, management, results of operations, financial condition and
prospects and the terms and conditions of the Parke Acquisition and to obtain
any additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy of
information furnished by the Company. Such Purchaser understands that any
acquisition by the Company of another company, such as Parke, involves a high
degree of risk and that there can be no assurance that any such acquisition will
be successful or beneficial to the Company.
     (s) Such Purchaser understands that as of June 12, 2006 the Common Stock no
longer traded on the American Stock Exchange, and that the Company has elected
to voluntarily de-list the Common Stock from the American Stock Exchange (as
described in the Company’s current report on Form 8-K dated May 22, 2006 filed
with the Commission on May 23, 2006 referred to in subsection 4.1(a)(x) hereof)
and have the Common Stock trade in the pink sheets until the

19



--------------------------------------------------------------------------------



 



Company was able to have the Common Stock listed on the Over-the-Counter
Bulletin Board (“OTCBB”), which occurred on or about June 13, 2006; and
     (t) Other than the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any disposition, including
short sales, in the securities of the Company during the period commencing from
the time that such Purchaser first received a term sheet from the Company or any
other Person setting forth the material terms of the transactions contemplated
hereunder until the date hereof (“Discussion Time”). Each Purchaser understands
and acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to the effective date of the
Registration Statement is a violation of Section 5 of the Securities Act, as set
forth in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities and acquire the Conversion Shares covered by this
Agreement. Other than to other Persons party to this Agreement, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
     4.2 Company Representations and Warranties. The Company hereby represents
and warrants to each Purchaser as follows:
     (a) The Company and each of its subsidiaries has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, is duly qualified as a foreign entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, other than
in such jurisdictions where the failure to be so qualified and in good standing
could not reasonably be expected to have a Material Adverse Effect. The Company
has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement, to consummate the Transactions and to conduct
its business as currently conducted.
     (b) The execution, delivery and performance of this Agreement by the
Company, the authorization, sale, issuance and delivery of the Securities and
the authorization, issuance and delivery of the Conversion Shares pursuant to
the Conversion, and the consummation by the Company of the Transactions on its
part herein contemplated, have been duly authorized by all necessary corporate
action of the Company and this Agreement has been duly executed and delivered by
the Company; and this Agreement, when duly executed and delivered by each
Purchaser and the Company, will constitute a valid and legally binding
instrument of the Company enforceable in accordance with its terms, except as
the enforceability hereof may be limited by (i) bankruptcy, insolvency,
moratorium and other laws affecting the rights and remedies of creditors
generally, (ii) rules of law governing specific performance, injunctive relief

20



--------------------------------------------------------------------------------



 



or other equitable remedies and by general principles of equity, and (iii) the
indemnification provisions of Section 5.6.
     (c) Assuming the accuracy of the representations and warranties of each
Purchaser contained in this Agreement, the Common Shares issuable hereunder will
be issued in compliance with all applicable federal and state securities laws.
The Common Shares are duly authorized and reserved for issuance, and, when
issued will be validly issued, fully paid and nonassessable, and free of all
liens, encumbrances and restrictions imposed by law (other than restrictions
upon transfer imposed generally by applicable securities laws), or any agreement
of the Company and not subject to any preemptive rights, co-sale rights, rights
of first refusal or similar rights in favor of other Persons which have not been
validly waived.
     (d) As of the date hereof, the Company has authorized 200,000,000 shares of
Common Stock and 5,000,000 shares of preferred stock. As of the date hereof, the
Company has approximately 3,420,000 issued and outstanding shares of Common
Stock and 232,613 issued and outstanding shares of Series E Preferred Stock.
Other than the securities described in this Section 4.2(d) and outstanding
options, rights and warrants to purchase up to approximately 2,201,141 shares of
Common Stock, the Company does not have any other securities or rights to
purchase its securities outstanding except the convertible notes evidencing the
Laurus Debt and except the obligation to issue shares of Common Stock as a
portion of the merger consideration under the Parke Acquisition Agreement.
Conversion of a portion of the Laurus Debt into Common Stock, as contemplated by
Section 3.1(j), will result in the issuance of approximately 1,345,361 shares of
Common Stock to Laurus. Closing of the Parke Acquisition will result in the
issuance of 5,000,000 shares of Common Stock to Daniel W. Parke.
     (e) The execution and delivery of this Agreement, the authorization, sale,
issuance and delivery of the Securities and Conversion Shares and the
consummation by the Company of the Transactions on its part herein contemplated
and the compliance by the Company with the terms hereof do not (i) violate the
Certificate of Incorporation (as amended to date) of the Company, including the
Certificate of Designations of the Series E Preferred Stock of the Company, or
the By-Laws (as amended to date) of the Company; or (ii) violate any of the
terms or provisions of, or constitute a default under or give a right of
termination of, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of their properties or assets are subject; or (iii) assuming the accuracy of
the representations and warranties of each Purchaser contained in this
Agreement, result in a material violation of any applicable law, statute or any
order, judgment, decree, rule or regulation of any court or Governmental
Authority having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets. No consent, approval, authorization, order,
registration or qualification of or with any court or Governmental Authority is
required for the valid authorization, execution, delivery and performance by the
Company of this Agreement, the issuance of the Securities and Conversion Shares
or the consummation by the Company of the Transactions on its part contemplated
herein, except for such consents, approvals, authorizations, registrations or
qualifications as may be required under Federal securities law or Applicable
State Law, or with respect to requirements applicable to such Purchaser.

21



--------------------------------------------------------------------------------



 



     (f) Since December 31, 2004, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the date hereof (including all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein) being hereinafter referred to as the
“Commission Documents”). As of their respective dates, the Commission Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder applicable to
the Commission Documents. Each Commission Document does not as of the date
hereof contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein in light of the circumstances in which they were made not
misleading. The Commission Documents, including the financial statements, when
they were filed with the Commission, conformed in all material respects with the
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended.
     When the Registration Statement becomes effective, the documents
incorporated by reference in the Registration Statement, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder, and none of such
documents contained or will contain an untrue statement of a material fact or
omitted or will omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement
after the effective date or any further amendment or supplement thereto after
the effective date, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished by any Purchaser in such Purchaser’s Selling Stockholder
Questionnaire.
     When the Registration Statement becomes effective, the Registration
Statement will conform, and any further amendments or supplements to the
Registration Statement will conform, in all material respects to the
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and do not and will not, as of the applicable effective
date as to the Registration Statement and any amendment thereto, and as of the
applicable filing date as to any amendment or supplement thereto, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information

22



--------------------------------------------------------------------------------



 



furnished in writing to the Company by any Purchaser in such Purchaser’s Selling
Stockholder Questionnaire.
     (g) Since December 31, 2005, neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree.
     (h) Neither the Company nor any of its subsidiaries is in violation of, or
in default under, nor has there been any waiver given with respect to, any term
or provision of any charter, by-law, mortgage, indenture, agreement, instrument,
statute, rule, law, regulation, judgment, decree, order, writ, or injunction
applicable to it, such that such violations and defaults in the aggregate could
reasonably be expected to result in any Material Adverse Effect or to materially
adversely affect the ability of the Company to perform in any material respect
its obligations under this Agreement. All Regulatory Approvals required by the
Company and its subsidiaries to conduct their respective business as now
conducted by them have been obtained and are in full force and effect (except
where the failure to have a Regulatory Approval could not reasonably be expected
to have a Material Adverse Effect), and the Company and its subsidiaries are in
material compliance with the terms and requirements of such Regulatory
Approvals. Except as set forth on Schedule 4.2(h), and except for de-listing the
Common Stock from The American Stock Exchange (as described in the Company’s
current report on Form 8-K dated May 22, 2006 filed with the Commission on
May 23, 2006 referred to in subsection 4.1(a)(x) hereof), since December 31,
2005, none of the Company or any of its subsidiaries has received any written
notice or other written communication from any Governmental Entity regarding
(i) any revocation, withdrawal, suspension, termination or modification of, or
the imposition of any material conditions with respect to, any Regulatory
Approval, (ii) any violation of any law by the Company or any of its
subsidiaries, (iii) any other limitations on the conduct of business by the
Company or any of its subsidiaries or (iv) any comments from the staff of the
Commission on the Commission Documents (other than comments on the Company’s
registration statement on Form S-3 filed with the Commission on December 19,
2005, as amended by Form S-3/A filed with the Commission on March 3, 2006, as
amended by Amendment No. 2 to Form S-3 filed with the Commission on May 9, 2006
referred to in subsection 4.1(a)(i) hereof).
     (i) The Company has good and marketable title to the assets (the “Assets”)
reflected on the balance sheet included in the financial statements which are
set forth in the Company’s quarterly report on Form 10-Q for the quarter ended
March 31, 2006 filed with the Commission on May 15, 2006 (the “March 31 Balance
Sheet”), except for sales of inventory and collection of receivables and payment
of expenses in the ordinary course of business. Except for liens and security
interests securing the Laurus Debt, and for a mortgage lien on the Company’s
headquarters securing a loan from American Chartered Bank, none of the Assets is
subject to any encumbrances, except for minor liens that in the aggregate are
not substantial in amount, do not materially detract from the value of the
property or assets subject thereto or interfere with the present use thereof and
have not arisen other than in the ordinary course of business. There are no
pending or threatened condemnation proceedings relating to any of the facilities
of the Company. The facilities, fixtures and equipment of the Company are in
good operating condition and repair (except for ordinary wear and tear and any
defect for which the cost of repairing would not be material), are sufficient
for the operation of the Company’s business as

23



--------------------------------------------------------------------------------



 



presently conducted and are in conformity in all material respects with all
applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety or standards,
occupational safety and health laws and regulations) relating thereto currently
in effect, except where the failure to conform could not reasonably be expected
to have a Material Adverse Effect.
     (j) Except as disclosed on Schedule 4.2(j), there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any of its subsidiaries before any court,
arbitrator or administrative or governmental body that (a) seeks to enjoin or
otherwise prevent the consummation of the Transactions, or (b) materially and
adversely affects, or as to which there is a reasonable possibility of an
adverse decision that would have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is in violation of any judgment, order, writ,
injunction, decree, rule or regulation of any court or governmental department,
commission, board, bureau, agency or instrumentality, the violation of which
reasonably could be expected to have a Material Adverse Effect.
     (k) The Company maintains or is covered by valid policies of workers’
compensation insurance, product liability insurance, and casualty and liability
insurance with respect to its properties and business covering the respective
risks of the Company and its subsidiaries of such types and in such amounts,
with such deductibles and with such insurance companies as are customary for
other companies of similar size and engaged in similar lines of business.
     (l) Except as set forth on Schedule 4.2(l), neither the Company nor any of
its subsidiaries is directly or indirectly a party to or otherwise involved in
any transaction including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service, with any Affiliate.
The Company has made available to the Purchasers copies of all agreements and
documents related to all transactions listed on Schedule 4.2(l).
     (m) The Company and each of its subsidiaries has timely filed (or caused to
be filed) all Tax Returns that are required to be filed by (or with respect to)
it on or before the date hereof and has paid all Taxes due on or before the date
hereof whether or not reflected on such Tax Returns, including pursuant to any
assessment received by it. All such Tax Returns were true, correct and complete
in all material respects. None of such Tax Returns has been audited by the
relevant taxing authority, and no taxing authority has notified (or threatened)
the Company or any of its subsidiaries, orally or in writing, that such taxing
authority will or may audit any such return. The Company and its subsidiaries
have complied with all requirements of the Code, the Treasury Regulations and
any state, local or foreign law relating to the payment and withholding of Taxes
relating to them, and the Company and each of its subsidiaries have, within the
time and in the manner prescribed by applicable law, paid over to the proper
taxing authorities all amounts required to be so withheld and paid over relating
to them. There are no liens for Taxes with respect to any asset of the Company
or any of its subsidiaries, except for liens with respect to Taxes that are not
yet due and payable. No taxing authority in a jurisdiction where the Company or
any of its subsidiaries, as the case may be, does not file tax returns has made
a claim, assertion or threat that the Company or any of its subsidiaries is or
may be subject to taxation in such jurisdiction.

24



--------------------------------------------------------------------------------



 



     (n) Assuming the accuracy of the representations and warranties of the
Purchasers contained in this Agreement, the offer, sale and issuance of the
Securities and the issuance of the Conversion Shares are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Securities to any
Person so as to bring the offering and sale of such Securities by the Company
within the registration provisions of the Securities Act. The Company has filed
all notices and satisfied all applicable registration or qualification
requirements of any state securities or Blue Sky law of any applicable
jurisdiction with respect to the offer, issuance and sale of the Securities.
     (o) Schedule 4.2(o) lists all agreements with any Person in which the
Company has granted registration rights with respect to its capital stock.
Schedule 4.2(o) lists all agreements, arrangements or understandings between the
Company and one or more stockholders of the Company relating to the transfer of
any class of securities of the Company (including, without limitation, tag-along
rights, drag-along rights, rights of first offer or any similar rights or
obligations) or voting of any class of securities of the Company. Except as set
forth on Schedule 4.2(o), all holders of piggyback registration rights which
otherwise would apply with respect to the Registration Statement (as defined in
Section 5.1 below) have waived such rights with respect to the registration of
the Registrable Securities (as defined in Section 5.1 below).
     (p) The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including each of its subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the
Exchange Act, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.
     (q) Prior to June 12, 2006, the Company’s Common Stock was registered
pursuant to Section 12(b) of the Exchange Act and listed for trading on the
American Stock Exchange. Commencing on June 12, 2006, the Common Stock is
registered pursuant to Section 12(g) of the Exchange Act. The Common Stock is
currently traded on the OTCBB. The Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.
     (r) The Company understands and confirms that the Purchasers will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company.

25



--------------------------------------------------------------------------------



 



Excluding the Projections, as to which the Company makes no representations or
warranties whatsoever, all disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
disclosure schedules to this Agreement, furnished by the Company with respect to
the representations and warranties made herein are true and correct in all
material respects with respect to such representations and warranties and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4.1 hereof.
     (s) Assuming the accuracy of the Purchasers’ representations and warranties
contained in this Agreement, neither the Company, nor to its knowledge any of
its Affiliates, nor to its knowledge any Person acting on its or their behalf,
has made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions.
     (t) Based on the financial condition of the Company as of the Closing Date
after giving effect to the receipt by the Company of the proceeds from the sale
of the Securities hereunder, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities but excluding redemption of preferred stock) as they mature; and
(ii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its debt when such amounts are required to be paid. The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The Commission Documents set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company and each of its subsidiaries,
or for which the Company or any of its subsidiaries has commitments. For the
purposes of this paragraph, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP.
     (u) The Company is eligible to register the resale of its Common Stock by
the Purchasers under Form S-3 promulgated under the Securities Act and the
Company hereby covenants and agrees to use its best efforts to maintain its
eligibility to use Form S-3 until the Registration Statement covering the resale
of the Securities and the Non-Excluded Conversion Shares shall have been filed
with, and declared effective by, the Commission.

26



--------------------------------------------------------------------------------



 



     (v) Neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Securities by any form of general solicitation or
general advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other entities which it believes are “accredited
investors” within the meaning of Rule 501 under the Securities Act.
     (w) Neither the Company, nor to the knowledge of the Company, any agent or
other person acting on behalf of the Company, has (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
or (iii) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
     4.3 Company Covenants. The Company hereby covenants as follows:
     (a) The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers.
     (b) The Company shall file a current report on Form 8-K disclosing the
material terms of the transactions contemplated hereby, and shall attach the
Transaction Documents thereto. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or exchange, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with the Registration Statement and (ii) to the
extent such disclosure is required by law or such exchange’s regulations.
     (c) The Company has no existing shareholder rights plans. No claim will be
made or enforced by the Company or, to the knowledge of the Company, any other
Person, that any Purchaser is an “Acquiring Person” under any shareholder rights
plan or similar plan or arrangement in effect or hereafter adopted by the
Company, or that any Purchaser could be deemed to trigger the provisions of any
such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
     (d) The Company covenants and agrees that, if a Purchaser notifies the
Company that such Purchaser does not want the Company to provide such Purchaser,
nor any of its agents or

27



--------------------------------------------------------------------------------



 



counsel, with any information that the Company believes constitutes material
non-public information, then the Company will not provide any such information
to such Purchaser, its agents or counsel, unless prior thereto such Purchaser
shall have executed a written agreement acceptable to the Company regarding the
confidentiality and use of such information. The Company understands and
confirms that any Purchaser which has made such a request to the Company will be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
     (e) From the date hereof until the effective date of the Registration
Statement, neither the Company nor any of its subsidiaries shall issue shares of
Common Stock, except (i) upon consummation of the Transactions, (ii) upon
conversion of any of the Laurus Debt, (iii) upon consummation of the Parke
Acquisition, (iv) pursuant to exercise of outstanding options, warrants and
other rights to acquire such shares, or (v) pursuant to the Rights Offering.
     (f) The obligations of each Purchaser to acquire the Securities and
Conversion Shares to be acquired by him or it hereunder are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser with respect to acquiring Securities or Conversion Shares hereunder.
Nothing contained herein or in any Transaction Document, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such purchases of Securities or acquisitions of
Conversion Shares hereunder. Each Purchaser shall be entitled to independently
protect and enforce its rights to acquire Securities arising out of this
Agreement and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
this Agreement. The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. Notwithstanding
the foregoing, each Series E Holder acknowledges that it shall be a condition
precedent to Conversion of the Series E Preferred Stock under Article 6 hereof
that all Series E Holders convert their shares of Series E Preferred Stock in
accordance therewith.
     (g) The net proceeds of the sale of the Securities will be used by the
Company (i) to repay the Laurus Debt (excluding the portion thereof which is to
be converted into shares of Common Stock in accordance with Section 3.1(j));
(ii) to pay the cash portion of the consideration payable upon consummation of
the Parke Acquisition (which is expected to not exceed $3,000,000); (iii) to pay
expenses in connection with the foregoing and the consummation of the
Transactions, and (iv) for general corporate purposes.
     (h) The Company will use reasonable efforts to commence the Rights Offering
within forty (40) days after Closing hereunder (but not prior to filing the
Registration Statement required to be filed under Section 5.1(a) hereof) and
shall offer to sell up to 29,475,000 shares of Common Stock thereunder at the
Offer Price per share.
     (i) Excluded Conversion Shares need not carry the legend set forth in
Section 4.1(e) (or any similar securities law legend) and, upon request, the
Company will cause any certificates

28



--------------------------------------------------------------------------------



 



evidencing Excluded Conversion Shares which bear such a legend to be reissued
without the legend.
     4.4 Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the
Purchasers herein shall survive the execution of this Agreement, the delivery to
the Purchasers of the Securities and the payment therefore and the issuance to
the Series E Holders of the Conversion Shares.
ARTICLE 5 – REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT
     5.1 Required Registration. The Company shall:
     (a) Subject to Section 5.2 below, use its best efforts, subject to receipt
of all necessary information from the Purchasers, to prepare and file with the
Commission a registration statement (the “Registration Statement”) by (the
“Target Date”) the later of (i) 15 Business Days after the date upon which the
Commission declares effective its registration statement (File No 333-130443) on
Form S-3, or (ii) 30 days after the consummation of the Parke Acquisition;
provided that the Target Date shall not be later than August 4, 2006 in any
event. The Registration Statement shall cover the resale of the Common Shares
and any Non-Excluded Conversion Shares (collectively, the “Registrable
Securities”) by the Purchasers from time to time through the over-the-counter
market or in privately-negotiated transactions or otherwise.
     (b) Provide a draft of the Registration Statement to each Purchaser for
review and comment no later than five (5) trading days prior to the thirtieth
(30th) day following consummation of the Parke Acquisition. Subject to the
provisions of Section 5.2 below, and to receipt of all necessary information
from the Purchasers, the Company use reasonable efforts to cause the
Registration Statement to be declared effective as promptly as practicable after
filing thereof, and in any event by December 31, 2006.
     (c) Cause the Registration Statement to be declared effective as of 4:00
p.m. eastern time on the date when declared effective, which shall be a date not
later than the fifth (5th) business day after the Company receives notification
from the Commission that it has no further comments with respect to the
Registration Statement.
     (d) File a prospectus with the Commission by 9:00 a.m. on the first trading
day after the date when the Registration Statement is declared effective,
whether required or not under Rule 424.
     (e) Use reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier of the
date (i) when all Registrable Securities have been sold, or (ii) which is
30 months after the date upon which the Registration Statement is declared
effective.
     (f) File any documents required of the Company for customary “blue sky”
clearance in Wisconsin and New York and any other states specified in writing by
the Purchasers and

29



--------------------------------------------------------------------------------



 



reasonably required by the Purchasers in order to resell the Registrable
Securities; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented.
     (g) File with the Commission in a timely manner the reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act (or, if the Company is not required to file such reports, it will, upon the
request of any Purchaser, make publicly available other information so long as
necessary to permit sales by the Purchasers under Rule 144), all to the extent
required to enable the Purchasers to sell the Registrable Securities from time
to time without registration under the Securities Act within the limitations
provided by Rule 144; provided, however, that nothing in this Agreement shall
require the Company to file reports under the Securities Act or the Exchange
Act, to register any of its securities under the Exchange Act, or to make
publicly available any information concerning the Company at any time when it is
not required by law or by any other agreement by which it is bound to do any of
the foregoing.
     (h) Subject to Section 7.1, all expenses relating to the registration and
offering of the Registrable Securities pursuant to this Section 5.1 shall be
borne by the Company, except that the Purchasers shall bear underwriting and
selling commissions attributable to their Registrable Securities being
registered and any transfer taxes on shares being sold by such Purchaser.
     5.2 Purchasers’ Cooperation. In addition to and without limitation of any
other covenant, representation or warranty contained in this Agreement, each
Purchaser shall:
     (a) Complete the Selling Stockholder Questionnaire related to the
Registration Statement in the form attached hereto as Annex II and deliver the
same to the Company at the Closing and thereafter promptly provide to the
Company any updates necessary for any information therein to be true and
correct.
     (b) Furnish to the Company, upon the Company’s request, all information
regarding such Purchaser and the intended distribution of such Purchaser’s
Registrable Securities included in any Registration Statement under Section 5.1
for the purpose of preparing such Registration Statement, to the extent that
such information is required to comply with applicable legal requirements.
     (c) Upon the Company’s request, notify the Company of the number of
Registrable Securities held by such Purchaser and the number of Registrable
Securities that have been sold and remain to be sold pursuant to any
registration statement under Section 5.1 on which any Registrable Securities are
registered. In any event, each Purchaser shall promptly notify the Company when
all registered Registrable Securities of such Purchaser have been sold.
     5.3 Transfer of Shares. Each Purchaser agrees not to effect any disposition
of any Registrable Securities or the right to purchase any Registrable
Securities that would constitute an offer or sale within the meaning of the
Securities Act except as contemplated in Section 5.1 or pursuant to an exemption
from registration under the Securities Act.
     5.4 Company’s Other Obligations In Respect of Registration. In connection
with the registration by the Company of the Registration Statement:

30



--------------------------------------------------------------------------------



 



     (a) The Company will promptly notify each Purchaser holding Registrable
Securities covered by the Registration Statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing.
     (b) The Company will furnish to each Purchaser with respect to the
Registrable Securities registered under the Registration Statement (and to each
underwriter, if any, of such Registrable Securities ) such number of copies of
the Registration Statement and any amendment or supplement thereto and of
prospectuses and preliminary prospectuses in conformity with the requirements of
the Securities Act as such Purchaser shall reasonably request.
     (c) The Company shall prepare and file with the Commission such amendments
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing; provided, however,
the Company may, subject to the last sentence of this Section 5.4(c),
temporarily suspend the use of the prospectus forming a part of such
registration statement in the event that, and during such period as, (i) the
Company is engaged in confidential negotiations or other confidential business
activities, disclosure of which would be required to be included or incorporated
by reference in such prospectus or registration statement, and (ii) the Board of
Directors of the Company determines in good faith that such disclosure would
have a material adverse effect on any such confidential negotiations or other
confidential business activities or would be materially detrimental to the
Company. In such event, subject to the last sentence of this Section 5.4(c), the
Company may suspend the use of such prospectus until such time as an amendment
to such Registration Statement has been filed by the Company and declared
effective by the Commission, or until such time as the Company has filed an
appropriate report with the Commission pursuant to the Exchange Act. Anything
herein to the contrary notwithstanding, the Company does not have the right to
suspend the use of such prospectus or otherwise restrict the Purchasers’ ability
to sell or otherwise transfer the Registrable Securities (or any other
securities of the Company any Purchaser holds) for a period of more than 90 days
(which need not be consecutive days) in any twelve month period.
     (d) The Company will promptly inform the Purchasers when any stop order by
the Commission has been issued with respect to the Registrable Securities and
use its best efforts to promptly cause such stop order to be withdrawn.
     (e) The Company will cause all Registrable Securities registered pursuant
to such Registration Statement to be listed on each securities exchange or
market system on which the Company’s Common Stock then is listed.
     (f) The Company will take such other actions as may be reasonably necessary
to effect the registration of the resale of the Registrable Securities in
accordance with the terms of

31



--------------------------------------------------------------------------------



 



this Agreement, to allow such Registrable Securities to trade in the same market
system or exchange where the Company’s Common Stock then trades, and to comply
with all rules and regulations of the Commission applicable thereto.
     5.5 Indemnification and Contribution.
     (a) For the purpose of this Section 5.5:
     (i) The term “Selling Shareholder” shall include a Purchaser and its
officers, directors, trustees, partners and members and successors and assigns
and any Person which controls the Purchaser and the officers, directors,
trustees, partners and members of any such Person; and
     (ii) The term “Registration Statement” shall include the Registration
Statement to be filed pursuant to Section 5.1 hereof and any final prospectus,
supplement or amendment included in or relating to the Registration Statement.
     (b) The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Person may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon any untrue statement or alleged
untrue statement of a material fact contained in a Registration Statement or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arise out of any failure by the Company to fulfill any undertaking included in a
Registration Statement and the Company will reimburse such Selling Shareholder
for any reasonable legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that such loss, claim, damage or liability arises
out of, or is based upon, any such untrue statement or omission made in such
Registration Statement in reliance upon written information furnished to the
Company by or on behalf of such Selling Shareholder expressly for use in
preparation of the Registration Statement, or the failure of such Selling
Shareholder to comply with the covenants and agreements contained in
Sections 4.1, 5.2 and 5.3 hereof respecting sale of any Registrable Securities
or any statement or omission in any prospectus that is corrected or made not
misleading in any subsequent prospectus that was delivered to the related
Purchaser prior to the pertinent sale or sales by such Purchaser.
     (c) Each Purchaser, severally and not jointly, agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, and each of its officers and
directors who sign the Registration Statement) from and against any losses,
claims, damages or liabilities to which the Company (or any such officer,
director or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of, or are based upon, any failure
by such Purchaser to comply with the covenants and agreements contained in
Sections 4.1, 5.2 and 5.3 hereof respecting sale of any Registrable Securities,
or any untrue statement or alleged untrue statement of a material fact contained
(or incorporated by reference), or the omission or alleged omission to state
therein a

32



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein not misleading, in the Registration Statement on the effective date
thereof if such untrue statement was made in reliance upon and in conformity
with written information furnished by or on behalf of such Purchaser for use in
preparation of such Registration Statement. Such Purchaser will reimburse the
Company (or such officer, director or controlling person), as the case may be,
for any legal or other expenses reasonably incurred in investigating, defending
or preparing to defend any such action, proceeding or claim. In no event shall
the liability of such Purchaser hereunder be greater in amount than the dollar
amount of the net proceeds received by such Purchaser upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
     (d) Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5.5, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person, such
indemnifying person shall be entitled to participate therein, and, to the extent
it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person. After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof; provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person, the indemnified person shall be
entitled to retain its own counsel (in addition to local counsel) at the expense
of such indemnifying person; provided, further, that no indemnifying person
shall be responsible for the fees and expenses of more than one separate counsel
for all indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but, if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party or parties in
accordance with the provisions of this Section 5.5.
     (e) If the indemnification provided for in this Section 5.5 from the
indemnifying person is determined by a court of competent jurisdiction to be
unavailable to an indemnified person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
person, in lieu of indemnifying such indemnified person, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying person and indemnified persons in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying person and indemnified persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission, has been made by, or relates to information supplied by,
such indemnifying person or indemnified persons, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to

33



--------------------------------------------------------------------------------



 



include, subject to the limitations set forth in this Section 5.5, any
reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
Section 5.5(e) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. Notwithstanding the provisions of
this Section 5.5(e), no Purchaser shall be required to contribute any amount in
excess of the dollar amount of the gross proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such contribution
obligation. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
     5.6 Termination of Conditions and Obligations. The conditions precedent
imposed by Article 2 or this Article 5 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.
     5.7 Information Available. So long as a registration statement is effective
covering the resale of any Registrable Securities of a Purchaser, the Company
will furnish to such Purchaser:
     (a) As soon as practicable after available (but in the case of the
Company’s Annual Report on Form 10-K, within 120 days after the end of each
fiscal year of the Company), one copy of (i) its Annual Report on Form 10-K or
equivalent form (which shall contain financial statements audited in accordance
with generally accepted accounting principles by a firm of certified public
accountants), and (ii) a full copy of the Registration Statement covering the
Registrable Securities of such Purchaser which are registered thereby (the
foregoing, in each case, excluding exhibits);
     (b) Upon the reasonable request of such Purchaser, any exhibits excluded by
the parenthetical to clause (ii) of subparagraph (a) of this Section 5.7 and all
other information that is made available to shareholders; and
     (c) Upon the reasonable request of such Purchaser, an adequate number of
copies of the prospectuses to supply to any other party requiring such
prospectuses;
and the Company, upon the reasonable request of such Purchaser, will meet with
such Purchaser or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering such Registrable Securities and will otherwise cooperate with such
Purchaser conducting an investigation for the purpose of reducing or eliminating
such Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters.

34



--------------------------------------------------------------------------------



 



     5.8 Effect of Failure to File or Obtain Effectiveness of Registration
Statement.
     (a) If the Registration Statement covering the resale of all the
Registrable Securities required to be filed by the Company pursuant to this
Agreement has not been filed with the Commission on or before the Target
Deadline or has not been declared effective by the Commission on or before
November 3, 2006 (either event, a “Registration Default”), then following such
Registration Default and until such Registration Default is cured by the Company
filing such Registration Statement with the Commission or such Registration
Statement being declared effective by the Commission, as applicable (a
“Registration Cure”), the Company shall pay to each Purchaser an amount equal to
the product of (x) one thirtieth (1/30th) of one percent (1%) of the purchase
price paid by such Purchaser on the Closing Date, multiplied by (y) the number
of days which elapse between the date of the Registration Default and the date
of the Registration Cure, provided, however, that in no event shall the payments
to which a Purchaser shall be entitled pursuant to this Section 5.8 exceed
twelve percent (12.0%) of the total purchase price paid by such Purchaser
hereunder.
Amounts payable in respect of any Registration Default are sometimes referred to
herein as “Default Payments”.
     (b) Notwithstanding the foregoing, if the sole reason why the Registration
Statement has not been filed on or before the Target Deadline or has not become
effective on or before December 31, 2006 (the “Effectiveness Deadline”) is
because any of the Purchasers did not provide the Company with information which
is required to be disclosed in the Registration Statement and which the Company
requested such Purchaser to so provide in writing at least ten (10) days prior
to the Target Deadline or December 31, 2006, as applicable, then the Target
Deadline and the Effectiveness Deadline shall be extended until the later of
(i) ten (10) days after the information has been provided to the Company or
(ii) ten (10) days after the date which otherwise would be the Target Deadline
or the Effectiveness Deadline, as applicable, and the Company’s obligation to
pay Default Payments will not begin to accrue until after the extended Target
Deadline or Effectiveness Deadline, as applicable.
     (c) The Default Payments shall be paid in cash, at the end of each 30-day
period following the Registration Default.
ARTICLE 6 – CONVERSION OF SERIES E PREFERRED STOCK
     6.1 Conversion of Series E Preferred Stock. Notwithstanding anything to the
contrary set forth in the Certificate of Designations of the Series E Preferred
Stock or any of the Series E Agreements or any of the other Transaction
Documents, in order to induce Company to sell and issue to the Series E Holders
which are listed on Schedule I hereto shares of its Common Stock hereunder and
in consideration of the mutual agreement by all of the Series E Holders to
convert all of their shares of Series E Preferred Stock to Common Stock on the
terms and conditions as set forth below, each Series E Holder hereby represents
and warrants to and covenants and agrees with the Company as follows:
     (a) Such Series E Holder hereby elects, for itself, to convert all of its
shares of Series E Preferred Stock, whether now held or acquired after the date
hereof but prior to the Closing

35



--------------------------------------------------------------------------------



 



Date (including any shares which may be issuable in respect of accrued but
unpaid dividends on Series E Preferred as of the Closing Date, it being agreed
by the Company that if the Closing occurs on a date other than a date when
Series E Preferred Stock dividends are payable, a pro-rated dividend through the
day of Closing will be credited to each holder of Series E Preferred Stock for
purposes hereof) into shares of Common Stock, as provided by the Certificate of
Designations applicable to the Series E Preferred Stock, however,
notwithstanding the provisions of such Certificate of Designations, such
Series E Holder agrees with the Company that such Series E Holder’s aggregate
shares of Series E Preferred Stock shall convert into the specific number of
shares of Common Stock of the Company set forth opposite such Series E Holder’s
name on Schedule II hereto. Such election to convert is irrevocable, subject
only to the condition precedent that Closing of the sale of Securities hereunder
shall occur in accordance herewith. Such election to convert is made now, but
such conversion shall not be consummated until the Closing of the sale of
Securities hereunder. (The conversion of Series E Preferred Stock elected hereby
by each of the Series E Holders is sometimes referred to herein as the
“Conversion”. Shares of Common Stock issued to the Series E Holders pursuant to
the Conversion are herein sometimes referred to as “Conversion Shares”. The
Conversion shall be automatic at and upon the Closing and shall require no
further action on the part of any Series E Holder. Upon the Conversion, the
rights of each Series E Holder with respect to Series E Preferred Stock shall
cease in their entirety and such Series E Holder shall be treated for all
purposes as having become the owner of the Conversion Shares issuable upon
Conversion of such Series E Holder’s Series E Preferred Stock.
     (b) Such Series E Holder represents and warrants that it or he is the owner
of record of the number of shares of Series E Preferred Stock of the Company set
forth opposite such Series E Holder’s name on Schedule II hereto. Such Series E
Holder further represents and warrants that such shares of Series E Preferred
Stock are owned of record by such Series E Holder free and clear of any security
interests, pledges, mortgages, claims, liens or other encumbrances of any kind
whatsoever, other than any under the Series E Agreements.
     (c) Such Series E Holder is concurrently herewith delivering to the Company
any and all certificates representing such Series E Holder’s shares of Series E
Preferred Stock (other than any lost certificates, if any), to be held by the
Company pending consummation of Closing hereunder. Such Series E Holder
acknowledges and agrees that all certificates representing the shares of
Series E Preferred Stock owned by such Series E Holder, whether or not delivered
to the Company at the Closing or otherwise, shall be deemed surrendered and
cancelled as of the Closing Date and of no further force nor effect upon
Closing. In the event that Closing does not occur and this Agreement is
terminated in accordance with its terms, the Company shall promptly thereafter
return all such certificates which have been delivered to the Company to such
Series E Holder.

36



--------------------------------------------------------------------------------



 



     (d) Subject to Section 6.1(e), as promptly as practicable after the
Closing, the Company, through its transfer agent, shall issue and deliver to or
upon the written order of such Series E Holder, to the place designated by such
Series E Holder, a certificate or certificates for the number of shares of
Common Stock as set forth opposite such Series E Holder’s name on Schedule II
hereto. The Person in whose name the certificate or certificates for Common
Stock are to be issued shall be deemed to have become the stockholder of record
in respect of such Common Stock on the Closing Date unless the transfer books of
the Company are closed on that date, in which event such Series E Holder shall
be deemed to have become the stockholder of record in respect of such Common
Stock on the next succeeding date on which the transfer books are open.
     (e) The Company shall pay any tax that may be payable in respect of the
Conversion and issuance and delivery of Conversion Stock pursuant thereto.
     (f) Each Series E Holder hereby waives any and all of its or his rights,
preferences and powers conferred upon it or him pursuant to the Certificate of
Designations of the Series E Preferred Stock relating to or in connection with
the Conversion hereunder, to the extent that any of the provisions of such
Certificate of Designations conflict with the agreements of the Series E Holders
under this Article 6, including, without limitation, any adjustment of the
Conversion Price thereunder which would result in a different number of
Conversion Shares being issued to any of the Series E Holders than is provided
for under this Article 6.
     (g) Each Series E Holder hereby agrees that all of the Series E Agreements
shall be terminated and of no further force or effect upon Closing and
consummation of the Conversion hereunder; provided, that each of the parties
thereto which is not a Series E Holder consents in writing to such termination.
In the event that such consents are obtained but not prior to the Closing Date,
then such termination shall be effective upon the date when the last of all such
written consents of non Series E Holders is obtained.
     6.2 No Reissuance of Series E Preferred Stock. Following consummation of
the Conversion, all converted shares of Series E Preferred Stock shall be
permanently retired and may not thereafter be issued or reissued as shares of
Series E Preferred Stock.
     6.3 Cumulative Shares. The shares of Conversion Stock received by each
Series E Holder pursuant to the Conversion shall be in addition to the shares of
Common Stock currently owned by such Series E Holder and any Common Shares being
purchased by such Series E Holder pursuant to this Agreement.
     6.4 Waiver of Rights under Rights Offering. In consideration of the
agreements of the Company and the other Series E Holders in this Article 6, each
Series E Holder hereby waives any right to participate in the Rights Offering
which the Company is required to commence pursuant to Section 4.3(h), such
waiver to become irrevocable upon Closing hereunder and consummation of the
Conversion.
ARTICLE 7 – MISCELLANEOUS
     7.1 Binding Agreement; Assignment. This Agreement shall be binding upon,
and shall inure solely to the benefit of, each of the parties hereto, and each
of their respective heirs,

37



--------------------------------------------------------------------------------



 



executors, administrators, successors and permitted assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
Purchaser may assign any of its rights or obligations hereunder to any other
person or entity without the prior written consent of the Company, which shall
not be unreasonably withheld.
     7.2 Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and may be amended
only by written execution by all parties. By executing this Agreement below,
each Purchaser agrees to be bound by all of the terms, provisions, warranties,
covenants and conditions contained herein. Upon acceptance by the Company, this
Agreement shall be binding on all parties hereto.
     7.3 Governing Law; Consent To Jurisdiction. EXCEPT AS TO MATTERS GOVERNED
BY THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE AND DECISIONS THEREUNDER
OF THE DELAWARE COURTS APPLICABLE TO DELAWARE CORPORATIONS, WHICH SHALL BE
GOVERNED BY SUCH LAWS AND DECISIONS, THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF ILLINOIS. FURTHERMORE, EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     7.4 Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first class registered or
certified mail, or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

         
 
  if to the Company, to:   Electric City Corp.
 
      1280 Landmeier Road
 
      Elk Grove Village, Illinois 60007
 
      Attn: Jeffrey Mistarz, Chief Financial Officer
 
            with a copy (which shall not constitute notice hereunder) mailed to:
 
       
 
      Schwartz Cooper Chartered
 
      180 North LaSalle Street, Suite 2700
 
      Chicago, Illinois 60601
 
      Attn: Andrew H. Connor, Esq.

or to such other person at such other place as the Company shall designate to
the Purchasers in writing in accordance herewith; and if to any Purchaser, to
such Purchaser, at its address as set forth at the end of this Agreement, or at
such other address as such Purchaser designate to the Company in writing in
accordance herewith.
     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be deemed but one and the same instrument and
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account

38



--------------------------------------------------------------------------------



 



for more than one such counterpart for each of the parties hereto. Delivery by
facsimile by any of the parties hereto of an executed counterpart of this
Agreement shall be effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered.
     7.6 Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     7.7 WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
[Balance of page intentionally left blank; signature pages follow.]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the date first above written.

              ELECTRIC CITY CORP.
 
       
 
  By:   /s/ Jeffrey Mistarz
 
       
 
      Name: Jeffrey Mistarz
Title: Chief Financial Officer

40



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

          CINERGY VENTURES II, LLC, a
Delaware limited liability company    
 
       
By:
  /s/ Gregory C. Wolf    
 
       
Name:
  Gregory C. Wolf    
Title:
  Vice President    

     
Address:
  Attn:                                        
 
  Cinergy Ventures II, LLC
 
  139 East 4th Street
 
  26th Floor
 
  Atrium II EA610
 
  Cincinnati, OH 45202
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)

                                        
Address of Nominee:
                                                                    
            
                                                             
                   
Taxpayer ID Number:                                         
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

          LEAF MOUNTAIN COMPANY, LLC, an
Illinois limited liability company    
 
       
By:
  /s/ John J. Jiganti    
 
       
Name:
  John J. Jiganti    
Title:
  Manager    

     
Address:
  Attn:                                        
 
  Leaf Mountain Company, LLC
 
  190 South LaSalle Street, Suite 1700
 
  Chicago, IL 60603
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)

                                        
Address of Nominee:
                                                              
                  
                                                                    
            
Taxpayer ID Number:                                         
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:
AUGUSTINE FUND LP, an Illinois limited partnership

         
 
       
By:
  /s/ August Fund LP, by Augustine Capital Management, LLC, its general partner,
by
Thomas F. Duszynski    
 
       
Name:
  Thomas Duszynski    
Title:
  Member    

     
Address:
  Attn:                                        
 
  Augustine Fund, LP
 
  141 West Jackson Blvd., Suite 2182
 
  Chicago, IL 60604
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)

                                        
Address of Nominee:
                                                                  
              
                                                                    
            
Taxpayer ID Number:                                         
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

          SF CAPITAL PARTNERS, LTD., a British Virgin
Islands corporation    
 
       
By:
  /s/ Brian H. Davidson    
 
       
Name:
       
 
       
Title:
  Authorized Signatory    

     
Address:
  Attn:                                        
 
  SF Capital Partners, Ltd.
 
  c/o Stark Offshore Management LLC
 
  3600 South Lake Drive
 
  St. Francis, Wisconsin 53235
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)

                                        
Address of Nominee:
                                                                    
            
                                                                    
            
Taxpayer ID Number:                                         
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)
                                                                    
            

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:
JOHN THOMAS HURVIS REVOCABLE TRUST, an
Illinois trust

     
By:
    /s/ John Thomas Hurvis
 
   
Name:
  John Thomas Hurvis
Title:
  Trustee

     
Address:
  John Thomas Hurvis Revocable Trust
 
  John Thomas Hurvis Trustee
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: ( )
 
  Facsimile: ( )

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

45



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ Richard P. Kiphart
 
 RICHARD P. KIPHART

     
Address:
  Richard P. Kiphart
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

46



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
Davie R. Asplund
 
 DAVID R. ASPLUND

     
Address:
  David R. Asplund
 
   
 
   
 
   
 
   
 
  Telephone: ( )
 
  Facsimile: ( )

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

47



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ John Donohue
 
 JOHN DONOHUE

     
Address:
  John Donohue
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

48



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ David Valentine
 
 DAVID VALENTINE

     
Address:
  David Valentine
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: ( )
 
  Facsimile: ( )

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

49



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ Robert Gipson
 
 ROBERT L. GIPSON

     
Address:
  Robert L. Gipson
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

50



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
  /s/ Thomas O. Boucher, Jr., attorney in fact
 
 THOMAS GIPSON

     
Address:
  Thomas Gipson
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___-___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

51



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
  /s/ Nikolaos D. Monoyios
 
 NIKOLAOS D. MONOYIOS

     
Address:
  Nikolaos D. Monoyios
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

52



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
  /s/ Martin Mellish
 
 MARTIN MELLISH

     
Address:
  Martin Mellish
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

53



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:
NETTLESTONE ENTERPRISES, LTD., a British Virgin Islands corporation

     
By:
  /s/ M. S. Heyworth
 
   
Name:
  M. S. Heyworth
Title:
  Director

     
Address:
  Nettlestone Enterprises Limited
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___
 
    Address for Notices and Correspondence:

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

54



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ Christopher W. Capps
 
 CHRISTOPHER W. CAPPS

     
Address:
  Christopher W. Capps
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

55



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:
GREGORY H. EKIZIAN REVOCABLE TRUST

     
By:
    /s/ Gregory H. Ekizian
 
   
Name:
  Gregory H. Ekizian
Title:
  Trustee

     
Address:
  Gregory H. Ekizian Revocable Trust
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

56



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
/s/ Rebecca Kiphart
 
 REBECCA KIPHART

     
Address:
  Rebecca Kiphart
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

57



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

 
  /s/ Julia Gluck
 
 JULIA GLUCK

     
Address:
  Julia Gluck
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Telephone: (___) ___- ___
 
  Facsimile: (___) ___- ___

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)
                                                            
Address of Nominee:
                                                                                
                                                                                
Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

58



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULE OF PURCHASES OF COMMON SHARES

                      Number of         Common     Purchaser   Shares   Purchase
Price
CINERGY VENTURES II, LLC
    1,100,000     $ 1,100,000  
 
               
LEAF MOUNTAIN COMPANY, LLC
    1,300,000     $ 1,300,000  
 
               
AUGUSTINE FUND LP
    1,000,000     $ 1,000,000  
 
               
SF CAPITAL PARTNERS, LTD.
    2,000,000     $ 2,000,000  
 
               
JOHN THOMAS HURVIS REVOCABLE TRUST
    200,000     $ 200,000  
 
               
RICHARD P. KIPHART
    5,700,000     $ 5,700,000  
 
               
DAVID R. ASPLUND
    1,500,000     $ 1,500,000  
 
               
DAVID VALENTINE
    200,000     $ 200,000  
 
               
TOM GIPSON
    1,500,000     $ 1,500,000  
 
               
ROBERT GIPSON
    450,000     $ 450,000  
 
               
NIKOLAOS D. MONOYIOS
    450,000     $ 450,000  
 
               
NETTLESTONE ENTERPRISES LIMITED
    1,500,000     $ 1,500,000  
 
               
MARTIN MELLISH
    250,000     $ 250,000  
 
               
CHRISTOPHER W. CAPPS
    25,000     $ 25,000  
 
               
GREGORY H. EKIZIAN REVOCABLE TRUST
    400,000     $ 400,000  
 
               
REBECCA KIPHART
    200,000     $ 200,000  
 
               
JULIA GLUCK
    100,000     $ 100,000  
 
                     
 
               
Total:
    17,875,000     $ 17,875,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SCHEDULE OF CONVERSION OF
SERIES E PREFERRED STOCK TO COMMON STOCK

                      Current Number of Shares   Number of Shares of Investor  
Of Series E Preferred Stock   Common Stock
CINERGY VENTURES II, LLC
    35,668       1,902,293  
 
               
LEAF MOUNTAIN COMPANY, LLC
    20,159       2,015,900  
 
               
AUGUSTINE FUND LP
    16,280       1,628,000  
 
               
SF CAPITAL PARTNERS, LTD.
    22,376       2,237,600  
 
               
JOHN THOMAS HURVIS REVOCABLE TRUST
    6,376       340,053  
 
               
RICHARD P. KIPHART
    89,034       8,903,400  
 
               
DAVID R. ASPLUND
    3,542       354,200  
 
               
JOHN DONOHUE
    2,940       294,000  
 
               
DAVID VALENTINE
    1,457       145,700  
 
               
ROBERT GIPSON
    19,136       1,913,600  
 
               
NIKOLAOS D. MONOYIOS
    19,136       1,913,600  
 
                     
 
               
Total:
    236,104       21,648,346  

 